Citation Nr: 1224623	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  09-11 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In April 2012, the Veteran testified during a video conference Board hearing held at the RO's satellite office in San Antonio, Texas.  A transcript of the hearing is of record.  

Additional statements and evidence have been associated with the claims file since the statement of the case was issued in March 2009, which has not been considered by the RO and for which the Veteran has not submitted a waiver.  However, the additional VA treatment records dated from September 2008 to November 2010 are not pertinent to the claim currently on appeal.  In addition, the Veteran's written submissions, where pertinent, are duplicative of his Board testimony.  Therefore, the Veteran is not prejudiced by the Board's initial consideration of this evidence.  38 C.F.R. § 20.1304(c).  


FINDING OF FACT

The evidence of record does not show that any currently diagnosed tinnitus is related to the Veteran's period of active service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the issue of entitlement to service connection for tinnitus, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in July 2006 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in November 2006.  Nothing more was required.  

Next, VA has a duty to assist a veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained available service treatment records, VA outpatient treatment records, and provided the Veteran with a VA audiological examination.  The Veteran also submitted written statements and appeared at a Board hearing discussing his contentions.  To date, neither the Veteran nor his representative has identified any outstanding evidence.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  




Tinnitus

The Veteran seeks service connection for tinnitus.  In his written submissions and Board testimony, the Veteran contends that he experienced noise exposure while on active duty.  It is his contention that any current tinnitus is attributable to his military noise exposure in Vietnam when he rode helicopters and heard mortar rounds.

The Veteran's DD Form 214 is negative for any indication that the Veteran received any awards or decorations indicative of participation in combat, though it notes he received a Marksman M-14 badge and served in the Republic of Vietnam from December 1968 to December 1969.  Service personnel records associated with the claims file show that he was a supply clerk with a supply and support company during his year in Vietnam.  

In his Board testimony, and in a written statement dated in November 2009, the Veteran contended that he was given a temporary duty assignment while in Vietnam.  He stated that he and 19 others from his company were moved from his battalion's Saigon area base to an infantry division located in Dong Tam in the Mekong Delta where they had to fill body bags, load wounded troops onto helicopters, and provide perimeter patrol without hearing protection.  They heard the loud engine noises of helicopters as well as incoming mortar rounds and sniper fire.  

Service treatment records were obtained and are negative for any report or diagnosis of any tinnitus or hearing disorder during service.  The Veteran's May 1971 discharge examination showed no hearing difficulties or ear abnormalities.  

VA treatment records associated with the claims file dated from April 2006 to November 2010 show no complaints of, or treatment for, tinnitus.  

The Veteran underwent a VA audiological examination in December 2008.  He complained of ringing in his ears, hissing in nature, that was moderate to severe and which made it difficult for him to fall asleep.  He also said that the noises interfered with communication and hearing.  He denied any history of ear infections, ear surgery, and head injury.  He reported inservice noise exposure from helicopters and from mortar rounds.  Post-service he was a warehouseman, truck driver, and city employee who cleared lots.  He reported occupational noise exposure from weed eaters.  The Veteran also reported dizzy spells which he related to his service-connected diabetes mellitus.  

Diagnosis was constant, bilateral tinnitus.  The Veteran told the examiner that he could not recall when his tinnitus began.  The VA examiner opined that the Veteran's tinnitus was likely as not a symptom of hearing loss.  (Testing during this examination showed bilateral hearing loss impairment pursuant to 38 C.F.R. § 3.385.)  The examiner also opined that tinnitus was less likely than not related to noise exposure during service as service treatment records showed normal hearing upon discharge.  

During his April 2012 Board hearing, the Veteran testified that he could not remember when his tinnitus began but that he's had it for a long time.  (See transcript at pp. 6-7).  After his representative explained the Veteran's temporary duty assignment while in Vietnam, the Veteran was given an additional 60 days within which to provide medical evidence linking his tinnitus to inservice noise exposure.  (See transcript at p. 6).  A review of the claims file shows that no private testing or private medical opinion has been submitted to VA on the Veteran's behalf.  

After reviewing the competent medical and lay evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for tinnitus, as it is not shown that he has a current tinnitus disability that is etiologically related to his period of active military service.  The Veteran's service treatment records are silent as to any tinnitus disorder while in service.  His May 1971 discharge examination revealed no hearing abnormalities approximately 18 months after the Veteran left Vietnam.  

Subsequent to service, there is no competent medical evidence of a current disability until the December 2008 VA examination revealed tinnitus.  However, these medical findings were 39 years following separation from service.  Evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Moreover, the Veteran has not provided any competent medical evidence to demonstrate that his current tinnitus disorder was caused by or was a result of his period of service.  The Board notes that the December 2008 VA examiner's opinion is persuasive that the Veteran's tinnitus is not related to active duty because the examiner had the benefit of reviewing the claims file and interviewing and examining the Veteran.  As noted above, during his Board hearing the Veteran was provided an additional 60 days to provide a positive nexus opinion that his current tinnitus was related to noise exposure during service, but he has not done so.  Under the circumstances of this case, the lack of medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury prevents service connection from being granted for tinnitus.  Hickson, 12 Vet. App. at 253.  

The Board does not contest that the Veteran was exposed to noise during service.  The Board recognizes the Veteran's contentions that his exposure to noise while in service, especially when he lacked hearing protection while on perimeter duty while helicopters retrieved wounded and deceased troops, contributed to his tinnitus.  To the extent that the Veteran contends that his tinnitus is due to his exposure to noise while in service, however, his opinion is outweighed by the competent medical evidence.  

While the Veteran is certainly competent to relate events in service and after service, and to describe the extent of any current symptomatology, there is no evidence that he possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as medical causation.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  Essentially it is beyond the Veteran's competency to link this claimed disorder to his military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a Veteran is competent to provide a diagnosis of a simple condition, such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

In view of the in-service findings of normal hearing, and the lengthy period following service without a showing of a tinnitus disability, there is no persuasive evidence of continuity of symptomatology, and this weighs against the Veteran's claim as well.  The record lacks any evidence, lay or medical, that the Veteran has suffered from tinnitus since service.  Indeed, the Veteran has not made any assertions stating that he has experienced such since service; only that such symptoms arose sometime in the past.  

Simply stated, the Veteran's service treatment records (containing no competent medical evidence of a tinnitus disability), his post-service treatment records (which fail to show any complaints, symptoms, findings or diagnoses associated with tinnitus), the absence of lay evidence indicating complaints of tinnitus since service, the medical opinion of the December 2008 VA examiner, and the lack of competent medical evidence linking tinnitus to the Veteran's service, taken together, outweigh the Veteran's contentions.  

Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the only competent medical opinion addressing a relationship between service and this current disability is against the claim.  While the Board is sympathetic to the Veteran's claim, and he is certainly competent to describe that which he experienced in service, any contentions by the Veteran that he has a current tinnitus disability that is related to noise exposure experienced during active service is deemed not persuasive in view of the VA examiner's medical opinion.  

For all the foregoing reasons, the claim for service connection for tinnitus must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for tinnitus is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


